Exhibit 10.1

CDI CORP.

Amendment To Employment Agreement

This is an amendment (“Amendment”) to the Employment Agreement entered into as
of the 1st day of January, 2008 between CDI Corp., a Pennsylvania corporation
(the “Company”), and Roger H. Ballou (“Executive”). This Amendment is effective
as of March 19, 2009.

Background

In view of the serious deterioration in global economic conditions that is
projected to continue through 2009, the parties wish to adjust the measures used
in determining the number of shares of Performance-Contingent Deferred Stock
(“PCDS”) which Mr. Ballou can earn based on the Company’s performance in 2009.
Specifically, the parties desire to reduce the level of pre-tax profit (“PTP”)
that the Company must achieve in order for Mr. Ballou to earn PCDS and to reduce
the dollar value of PCDS earned by Mr. Ballou.

Agreement

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which is acknowledged by each party, and intending to be legally bound, the
parties agree as follows:

The Year 2009 section of the chart that appears on Exhibit C to the Employment
Agreement is changed as follows:

Current 2009 Section of the Exhibit C Chart:

 

Year 2009

        90%    95%    100%    105%    110%

Target PTP ($)

   78,000,000    70,200,000    74,100,000    78,000,000    81,900,000   
85,800,000

Total LTI Award ($)

   1,500,000    750,000    1,050,000    1,500,000    1,875,000    2,250,000

TVDS ($)

   281,250    281,250    281,250    281,250    281,250    281,250

PCDS ($)

   1,218,750    468,750    768,750    1,218,750    1,593,750    1,968,750

New Amended 2009 Section of the Exhibit C Chart:

 

Year 2009

        90%    95%    100%    105%    110%

Target PTP ($)

   25,700,000    23,150,000    24,425,000    25,700,000    26,985,000   
28,270,000

Total LTI Award ($)

   734,362    412,181    541,053    734,362    1,030,453    1,326,543

TVDS ($)

   281,250    281,250    281,250    281,250    281,250    281,250

PCDS ($)

   453,112    130,931    259,803    453,112    749,203    1,045,293

 

1 of 2



--------------------------------------------------------------------------------

All other provisions of the Employment Agreement remain unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment intending to be
legally bound by it.

 

Company: CDI CORP.

/s/ Walter R. Garrison

By:   Walter R. Garrison   Chairman of the Board EXECUTIVE:

/s/ Roger H. Ballou

Roger H. Ballou

 

2 of 2